 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11   LINELL L. DUMAS, JR.,                      NO. CV 16-9602-PA (AS)
                                            )
12                                          )   ORDER ACCEPTING FINDINGS,
                      Plaintiff,            )
13                                          )   CONCLUSIONS AND RECOMMENDATIONS
               v.                           )
14                                          )   OF UNITED STATES MAGISTRATE
     NURSE SISSON, et. al.,                 )
15                                          )   JUDGE
                                            )
16                    Defendants.           )
                                            )
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein, and the Report and Recommendation
20   of United States Magistrate Judge, issued on October 15, 2019. See
21   Docket No. 83.
22
23        On November 4, 2019, Plaintiff filed Objections to the Report and
24   Recommendation    (Docket     No.   84).   After   having   made   a   de   novo
25   determination of the portions of the Report and Recommendation to which
26   Objections were directed, the Court finds that Plaintiff’s Objections
27   to the Report and Recommendation reiterate the arguments presented in
28   Plaintiff’s opposition to the motion for summary judgment, have been
 1   addressed in the Report and Recommendation, and do not cause the Court
 2   to reconsider its decision to accept the Magistrate Judge’s conclusions
 3   and recommendations.     Accordingly, the Court accepts the findings,
 4   conclusions and   recommendations of the Magistrate Judge.
 5
 6        IT IS ORDERED that Judgment shall be entered dismissing this
 7   action with prejudice.
 8
 9        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
10   and the Judgment herein on Plaintiff at his current address of record.
11
12        LET JUDGMENT BE ENTERED ACCORDINGLY.
13
14        DATED: November 21, 2019
15
16
                                            PERCY ANDERSON
17                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                        2
